COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
MARTA
  MARTINEZ,
 
                            Appellant,
 
v.
 
CITY OF EL
  PASO, et al.,
 
                            Appellees.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-04-00011-CV
 
Appeal from the
 
384th District Court
 
of El Paso County, Texas
 
(TC#2003-2519)




 
MEMORANDUM
OPINION
Pending before this Court are four
motions filed by appellant.
Motions for New Trial, Modify,
Correct, or Reform Judgment
Appellant has filed motions
requesting a new trial, and for this Court to AModify, Correct, or Reform Judgment.@ 
In this Court, arguments regarding the trial court=s judgment are to be made in the form
of an appellate brief, once the record is filed.  See Tex.
R. App. P. 38.1, 38.6.  The record
for this case is not due in this Court until March 13, 2004.  Accordingly, the motions are denied.




Application for Certiorari
Appellant has filed an AApplication for Certiorari,@ in which she requests that we remove
this cause to this Court and grant her a new trial.  A cause is removed to this Court by the
timely filing of a notice of appeal, not by a writ of certiorari.  See Tex.
R. App. P. 25.1.  Accordingly, the
application for certiorari is denied.
Motion to Transfer Venue
Appellant has filed a AMotion to Transfer Venue,@ requesting that we transfer this
suit to Maryland.  We have no authority
to grant this relief.  Accordingly, the
Motion to Transfer Venue is denied.
 
SUSAN
LARSEN, Justice
February 19, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.